Case 13-45838        Doc 55     Filed 02/14/19     Entered 02/14/19 13:36:50          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-45838
         Veronda D Clay

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/26/2013.

         2) The plan was confirmed on 01/17/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/06/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,150.00.

         10) Amount of unsecured claims discharged without payment: $63,717.15.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-45838       Doc 55     Filed 02/14/19    Entered 02/14/19 13:36:50                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $40,195.00
        Less amount refunded to debtor                         $355.00

 NET RECEIPTS:                                                                                 $39,840.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,500.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $1,874.82
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,374.82

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal       Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 CAPITAL ONE AUTO FINANCE      Unsecured     24,175.00     48,075.45        48,075.45       5,405.98         0.00
 COMED LEGAL REVENUE RECOVERY Unsecured          610.00        609.72           609.72          68.56        0.00
 DIRECTV                       Unsecured            NA       1,295.99         1,295.99        145.73         0.00
 EXETER FINANCE CORP           Secured       18,761.85     18,761.85        18,761.85      18,761.85    2,165.19
 ILLINOIS STUDENT ASSIST COMM  Unsecured            NA     17,315.13        17,315.13       1,947.05         0.00
 MUNICIPAL COLLECTIONS OF AMER Unsecured         250.00        250.00           250.00          28.11        0.00
 NICOR GAS                     Unsecured      2,012.00       2,013.92         2,013.92        226.46         0.00
 OLIPHANT FINANCIAL LLC        Unsecured         510.10        510.10           510.10          57.36        0.00
 PACK IT IN STORAGE            Secured           770.50          0.00             0.00           0.00        0.00
 PREMIER BANKCARD/CHARTER      Unsecured         456.00        456.50           456.50          51.33        0.00
 MCSI INC                      Unsecured         250.00           NA               NA            0.00        0.00
 MCSI INC                      Unsecured         100.00           NA               NA            0.00        0.00
 MCSI INC                      Unsecured         250.00           NA               NA            0.00        0.00
 CRETE MONEE HIGH SCHOOL       Unsecured         500.00           NA               NA            0.00        0.00
 CITY OF CHICAGO PARKING       Unsecured         200.00           NA               NA            0.00        0.00
 LEROY SWIRL                   Unsecured      5,000.00            NA               NA            0.00        0.00
 ALL KIDS FAMILY CARE          Unsecured         600.00           NA               NA            0.00        0.00
 EDUCATION ACS/JP MORGAN CHASE Unsecured      6,252.00            NA               NA            0.00        0.00
 ATG CREDIT                    Unsecured          30.00           NA               NA            0.00        0.00
 CHOICE RECOVERY               Unsecured          50.00           NA               NA            0.00        0.00
 CREDIT MANAGEMENT LP          Unsecured      1,966.00            NA               NA            0.00        0.00
 CREDITORS COLL                Unsecured          82.00           NA               NA            0.00        0.00
 EDUCATION EDFINANCIAL SERVICE Unsecured      8,063.00            NA               NA            0.00        0.00
 ESCALLATE LLC                 Unsecured         809.00           NA               NA            0.00        0.00
 MCSI INC                      Unsecured         150.00           NA               NA            0.00        0.00
 MUNICOLLOFAM                  Unsecured         250.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-45838      Doc 55     Filed 02/14/19    Entered 02/14/19 13:36:50            Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim        Claim        Claim       Principal      Int.
 Name                            Class    Scheduled     Asserted     Allowed        Paid         Paid
 US DEPARTMENT OF EDUCATION   Unsecured     43,000.00    49,868.05    49,868.05      5,607.56        0.00


 Summary of Disbursements to Creditors:
                                                          Claim          Principal              Interest
                                                        Allowed              Paid                  Paid
 Secured Payments:
       Mortgage Ongoing                                  $0.00             $0.00                $0.00
       Mortgage Arrearage                                $0.00             $0.00                $0.00
       Debt Secured by Vehicle                      $18,761.85        $18,761.85            $2,165.19
       All Other Secured                                 $0.00             $0.00                $0.00
 TOTAL SECURED:                                     $18,761.85        $18,761.85            $2,165.19

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $0.00              $0.00               $0.00
        Domestic Support Ongoing                          $0.00              $0.00               $0.00
        All Other Priority                                $0.00              $0.00               $0.00
 TOTAL PRIORITY:                                          $0.00              $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                       $120,394.86        $13,538.14                 $0.00


 Disbursements:

        Expenses of Administration                        $5,374.82
        Disbursements to Creditors                       $34,465.18

 TOTAL DISBURSEMENTS :                                                                 $39,840.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-45838        Doc 55      Filed 02/14/19     Entered 02/14/19 13:36:50            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/14/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
